Criminal prosecution tried upon an indictment charging the defendant, in four separate counts, with prostitution and assignation and with aiding and abetting prostitution and assignation, contrary to C. S., 4357, and 4358.
From an adverse verdict and judgment entered thereon, the defendant appeals, assigning errors. *Page 816 
It is conceded by the Attorney-General that the State's evidence fails to make out any one of the offenses charged. No useful purpose would be accomplished by setting out the evidence. The motion to nonsuit will be allowed under C. S., 4643.
Reversed.